DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1 436 008 in view of Lundie et al. US 5,170,909.
With respect to claim 1, GB 1 436 008 discloses a pneumatic single-grain sowing machine, comprising:
at least one closed housing (1) comprising a seed storage container (2), and 
at least one rotatably driven separating device (3), which has circularly arranged perforations (61), and a fan (“onderdrukbron”; see claim 1), by means of which a pressure difference can be produced between the housing (1) and the interior of the separating device (3),
wherein the separating device (3) is configured to separate seed by use of the perforations (61) and the pressure difference, 
wherein the separated seed is configured to be detached from the perforations (61) by means of a hole-covering element (35) by interrupting the pressure difference, and so the detached, separated seed is fed to a dispensing line (figure 1, the sowing blade comprises a type of line), 
wherein the separating device (3) is designed as a closed hollow drum (see element 24) having two side walls (21, 25) arranged at a distance from each other, the perforations (61) being arranged in at least one of these side walls (21), 
the hollow drum (24) being dividable by a dividing plane (see figure 2, plane between elements 21 and 25), the hollow drum being formed by a rotary plate (21) and a perforated disc (25) having the perforations (61), the dividing plane lying between the rotary plate (25) and the perforated disc (21) (see figure 2) and being sealed by a seal (30) in the undivided state, and, after the interruption of the pressure difference, the separated seed being accelerated by the pressure difference in the dispensing line (implicit: the seed is stationary on the perforated disc. When the negative pressure is interrupted, the seed falls= accelerated from its stationary position on the disc). 
	With respect to claim 4, it is considered that a distance between the perforated disk and the stationary housing part is necessarily “adjustable” since any two elements are necessarily “adjustable” relative to each other.
The subject matter of claims 1-3 and 5-8 therefore differs from the known single-grain sowing machine in that a drive shaft is guided through at least one of the side walls and in that the hollow drum is sealed with respect to the drive shaft by means of a sealing element.
In GB 1 436 008, the entire hollow drum is rotated by means of a toothed wheel 20 which is provided on the rear side of the rotary plate (21).  This toothed wheel is located within the housing and on the same side as the inlet of the negative pressure source, which makes access difficult for maintenance or repair work. 
The problem addressed by the present invention can therefore be considered that of providing an alternative drive device which is easily accessible from outside the housing.
However, many similar separating disks which are driven by a toothed wheel which is arranged outside the housing are known from the prior art.  An example of such a drive system is known e.g. from Lundie et al. US 5,170,909.  In this case, a drive shaft (112) is guided through the disk (48) and is sealed with respect to the drive shaft by means of a seal (98) in order to ensure that the vacuum can be maintained in the vacuum chamber (see Lundie et al. US 5,170,909, column 13, lines 15-23).
This drive system (regarding claim 7) known from Lundie et al. US 5,170,909 can easily be adapted to the disk of GB 1 436 008.  
Regarding claims 2 and 3, see figure 2, housing l of GB 1 436 008.
As to claim 8, see element 35 of GB 1 436 008.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to change the toothed wheel of GB 1 436 008 for a drive shaft as shown in Lundie et al. US 5,170,909 and to have utilized the related structure set forth supra of Lundie et al. US 5,170,909 in the apparatus of GB 1 436 008 for the reasoning set forth surpa.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 2 923 544 Al and EP 2 923 543 Al disclose agricultural devices.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



October 21, 2022